United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.C., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Salinas, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0192
Issued: September 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 3, 2017 appellant filed a timely appeal from an October 3, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.2
ISSUE
The issue is whether appellant has met her burden of proof to establish disability during
intermittent periods from August 22, 2016 and continuing, causally related to her accepted
employment injury.

1
2

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its October 3, 2017 decision.
The Board’s jurisdiction is limited to the evidence in the case record that was before OWCP at the time of its final
decision. Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20
C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 16, 2016 appellant, then a 42-year-old telephone customer services agent,
filed an occupational disease claim (Form CA-2) alleging that her daily federal employment duties
required repetitive computer keyboarding, which resulted in bilateral carpal tunnel syndrome. She
did not initially stop work. OWCP accepted appellant’s occupational disease claim for bilateral
carpal tunnel syndrome.
On April 12, 20, and 25, 2017 appellant submitted Form CA-7 claims for compensation
for intermittent disability from work from August 22, 2016 through January 20, 2017 and
continuing. On the attached CA-7a time analysis forms appellant, noted either leave without pay
(LWOP) or leave buyback.3 She indicated that the reason for leave use was either “medical” or
“medical/wc.” On the time analysis forms submitted the employing establishment either disputed
the amount of claimed hours used or indicated that the compensation claimed was not for workers’
compensation. Specifically, it noted that some leave slips indicated that the claimed hours were
taken under the Family and Medical Leave Act (FMLA) or did not specify the reason for the leave
usage. A Form CA-7b certified by the employing establishment was not submitted.
OWCP received supporting evidence for the period beginning August 22, 2016 and
continuing, which included authorization requests, a February 27, 2017 report from a physician
assistant, an April 10, 2017 electromyogram and nerve conduction velocity (EMG/NCV) study,
physical therapy reports, and an April 10, 2017 consultation report from Dr. Dale A. Helman, a
Board-certified neurologist, who recommended electrodiagnostic testing.
In medical reports dated September 19, 2016 through March 27, 2017, Dr. Natalie Lake, a
family practitioner, noted that appellant was seen for a workers’ compensation injury of bilateral
wrist pain and carpal tunnel syndrome.
In December 19, 2016 and March 3, 2017 reports, Dr. Yvonne Torrez, an internist, noted
that appellant was seen for follow up of her work-related carpal tunnel syndrome. She diagnosed
bilateral carpal tunnel syndrome and continued appellant on modified work.
In development letters dated April 25 and 28, 2017, OWCP advised appellant of the
deficiencies in her claim. It noted that personal or FMLA-related time loss unrelated to the
accepted August 9, 2016 work injury was not compensable. OWCP also noted that a
corresponding Form CA-7b for leave buyback was required for all of appellant’s claims pertaining
to leave buyback. OWCP advised appellant that her reason for the claimed compensation of
“medical” or “medical/wc” on all of her leave analysis (CA-7a) forms were general or vague
reasons and that a specific reason for each date of compensation claimed was necessary to
substantiate that the compensation claimed was related to the accepted work injury. It afforded
her 30 days to submit the requested information.

3

Appellant claimed leave buyback for 48 hours from September 20 to 30, 2016; 38 hours from October 17 to 27,
2016; unspecified hours on October 31, 2016; 2.15 hours on November 17, 2016; 4 hours on December 12, 2016; 6
hours on January 11, 2017; and 16 hours from February 7 to 17, 2017.

2

In response to its letter, OWCP received requests for authorization, physical therapy
reports, and an April 20, 2017 report from a physician assistant.
In progress reports dated April 24, May 15, and 22, 2017, Dr. Lake reported the status of
appellant’s bilateral carpel tunnel syndrome and de Quervain’s disease reiterating his request for
physical therapy and work restrictions.
Two additional Form CA-7s dated May 4 and 19, 2017 for the periods April 26 to May 1,
2017 (20 hours) and May 2 to 17, 2017 (56 hours) for LWOP were received. The corresponding
time analysis forms indicated that the compensation claimed was for “medical” or “medical/wc.”
The employing establishment verified all of the hours appellant claimed except for the four hours
claimed on May 17, 2017.
By decision dated May 30, 2017, OWCP denied appellant’s claim for compensation for the
period August 22, 2016 through January 20, 2017 and continuing. It found that the medical
evidence of record was insufficient to establish that appellant was disabled from work due to her
accepted work-related medical condition(s). OWCP noted that appellant did not address any of
the three issues discussed in its letters or provide a specific reason for any of the dates that
compensation was claimed as requested.
On July 5, 2017 appellant requested reconsideration.
OWCP received additional physical therapy reports, notes regarding appellant’s physical
therapy treatments, requests for authorization, and a partial Certification of Health Care Provider
for Employee’s Serious Health Condition (FMLA).
Additional reports from appellant’s physicians regarding her bilateral carpal tunnel
condition and several excuse slips were also received. These included progress reports from
Dr. Lake dated January 23, March 27, April 24, May 18, June 29, July 27, and August 30, 2017
and reports from Dr. Gregg K. Satow, a Board-certified orthopedic surgeon, dated July 24 and
August 22, 2017.4
Partial reports from Dr. Lake dated September 26, October 10, and November 7, 14, and
21, 2016 and January 25, March 27, April 24, May 18 and 22, and June 29, 2017 were also
received along with partial reports from Dr. Torrez dated December 19, 2016 and
February 27, 2017.
Several excuse slips from doctors at Harden Urgent Care, which included Dr. Lake,
Dr. Torrez, and Dr. Richard Lutz, a Board-certified orthopedic surgeon, were received. Appellant
was noted to be excused from work from August 22 to 23, 2016, September 15 to 16, 2016,
November 14 to 15, 2016; February 27, 2017, and May 22, 2017. Dr. Helman excused appellant
from work on April 10, 2017.

4
In his August 22, 2017 report, Dr. Satow opined that appellant may return to modified work for four hours a day
from August 23 to October 23, 2017.

3

By decision dated October 3, 2017, OWCP denied modification of its May 30, 2017
decision. It listed specific dates of medical appointments/notes and work excuses that it received
from August 22, 2016 through June 29, 2017, but stated that it remained unclear what type of
compensation appellant was specifically claiming as she continued to claim “medical” or
“medical/wc” on her claim form. OWCP provided appellant guidance on completing Form CA-7
and CA-7a forms for taking time off from work for medical appointments when she used LWOP
and personal leave.
LEGAL PRECEDENT
Under FECA,5 the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with impairment, which may or may not result in an incapacity to earn wages. An
employee who has a physical impairment causally related to a federal employment injury, but who
nevertheless has the capacity to earn wages he or she was receiving at the time of injury, has no
disability as that term is used in FECA.6 Furthermore, whether a particular injury causes an
employee to be disabled from employment and the duration of that disability are medical issues
which must be proved by the preponderance of the reliable, probative, and substantial medical
evidence.7
For each period of disability claimed, an employee must establish that he or she was
disabled from work as a result of the accepted employment injury. The Board will not require
OWCP to pay compensation for disability, in the absence of medical evidence directly addressing
the specific dates of disability for which compensation is claimed. To do so would essentially
allow an employee to self-certify his or her disability and entitlement to compensation.8
20 C.F.R. § 10.121 provides that: “If the claimant submits factual evidence, medical
evidence, or both, but OWCP determines that this evidence is not sufficient to meet the burden of
proof, OWCP will inform the claimant of the additional evidence needed. The claimant will be
allowed at least 30 days to submit the evidence required. OWCP is not required to notify the
claimant a second time if the evidence submitted in response to its first request is not sufficient to
meet the burden of proof.”9

5

Supra note 1.

6

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

7

Fereidoon Kharabi, 52 ECAB 291 (2001).

8

Amelia S. Jefferson, 57 ECAB 183 (2005).

9
20 C.F.R. § 10.121; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Development of Claims, Chapter
2.800.3(c) (April 1993).

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish disability during
intermittent periods August 22, 2016 through January 20, 2017 and continuing, causally related to
her accepted employment injury.
In accordance with its own regulations and procedures, upon receipt of appellant’s
evidence, OWCP notified appellant of the defects in the CA-7 wage-loss compensation forms she
had submitted and afforded her 30 days to cure the defects. In letters dated April 25 and 28, 2017,
it advised appellant that her use of “medical” and “medical/wc” were vague and insufficient as it
was unclear what type of compensation appellant was specifically claiming. As well, OWCP
advised her specifically of the information necessary to process her claim. While OWCP requested
that appellant explain the nature of the compensation claimed for the periods claimed, on both
occasions, she failed to do so. Without a response from appellant, OWCP was unable to process
appellant’s wage-loss compensation claims. It then advised appellant a second time of what
evidence was necessary to support the claimed dates of wage-loss compensation in its May 30,
2017 decision. However, appellant still did not provide the requested information.
The Board has held that for each period of disability claimed, an employee must establish
that he or she was disabled from work as a result of the accepted employment injury. The Board
will not require OWCP to pay compensation for disability, in the absence of medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so
would essentially allow an employee to self-certify his or her disability and entitlement to
compensation.10 As appellant did not provide a specific reason for any disability on the dates that
compensation was claimed, the Board finds that the medical evidence of record is insufficient to
establish that she was disabled from work during the claimed periods due to her accepted workrelated medical condition(s). As such, appellant has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability during
intermittent periods August 22, 2016 through January 20, 2017 and continuing, causally related to
her accepted employment injury.

10

Supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the October 3, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 7, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

